       Case 6:18-mj-00062-JDP Document 17 Filed 01/27/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     LETICIA RODRIGUEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     Case No. 6:18-mj-00062

12                     Plaintiff,                  STIPULATION TO MODIFY SENTENCE

13   vs.

14   LETICIA RODRIGUEZ

15                    Defendant.

16
17          The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Leticia Rodriguez, hereby stipulate and jointly move this court to reduce the fines and
20   surcharges because of hardships imposed by the COVID-19 pandemic and Ms. Rodriguez’s
21   indigence, to extend probation to allow Ms. Rodriguez time to pay, and to continue her review

22   hearing.
23          On February 27, 2019, Ms. Rodriguez pleaded guilty to one count of 36 C.F.R. §4.23(a)(2)
24   driving with a BAC above 0.08%, and one count 35 C.F.R. § 4.2 incorporating CVC §14601.5
25   driving with a suspended license from a prior DUI. The Honorable Jeremy D. Peterson sentenced
26   Ms. Rodriguez to 24 months unsupervised probation, to attend the California multi-offender DUI
27   program, $2,000.00 in fines and surcharges, and 10 days incarceration. On February 26, 2020, the

28   Honorable Jeremy D. Peterson modified Ms. Rodriguez sentence to allow for an equivalent course
          Case 6:18-mj-00062-JDP Document 17 Filed 01/27/21 Page 2 of 3


 1   of alcohol related counselling in Nevada, as had moved to that state and was unable to complete

 2   the California multi-offender program. To date, Ms. Rodriguez has completed 78 hours of

 3   counselling at ABC counselling in Las Vegas, Nevada, fulfilling her counselling requirements.

 4   She has served 10 days in custody, had no new law violations, and paid $550.00 in fines and

 5   surcharges. The parties now jointly move the court to reduce the fines and surcharges because of

 6   hardships imposed by the COVID-19 pandemic and Ms. Rodriguez’s indigence; to extend

 7   probation to allow Ms. Rodriguez time to pay, and to continue her review hearing.

 8             Ms. Rodriguez worked as a security guard at a casino in Las Vegas at an hourly rate of

 9   $12.25. She was laid off in spring of 2020 due to the widespread closures caused by the

10   coronavirus. She received unemployment benefits in the amount of approximately $180.00 per

11   week and as of November 2020 is once again employed. In discussion with Ms. Rodriguez she has

12   assured the undersigned defense counsel that she will be able to pay $600.00 by the end of

13   February 2021, for a total payment of $1,150.00.

14             After discussion, the parties agree that this amount is satisfactory as Ms. Rodriguez has

15   shown rehabilitative efforts by completing 78 hours of counselling, and that the government’s

16   penal interest is satisfied by her period of incarceration and successful period of probation without

17   new law violations. The parties agree to extend Ms. Rodriguez’s term of probation to March 31,

18   2021, and continue her January 27, review hearing to February 23, 2021.

19   //

20

21
22
23
24
25
26
27
28

     ddA
       Rodriguez– Stipulation to Modify Sentence       -2-
        Case 6:18-mj-00062-JDP Document 17 Filed 01/27/21 Page 3 of 3


 1                                                         Respectfully submitted,

 2                                                         McGREGOR SCOTT
                                                           United States Attorney
 3
 4   Dated: January 22, 2021                               /s/ Sean Anderson
                                                           Sean Anderson
 5                                                         Acting Legal Officer
                                                           National Park Service
 6                                                         Yosemite National Park

 7
 8   Dated: January 22, 2021                               HEATHER E. WILLIAMS
                                                           Federal Defender
 9
10                                                         /s/ Benjamin A. Gerson
                                                           BENJAMIN A. GERSON
11                                                         Assistant Federal Defender
                                                           Attorney for Defendant
12                                                         LETICIA RODRIGUEZ

13
14                                                 ORDER

15             Based upon the parties’ Stipulation to Modify Sentence (Doc. No. 16), and for good

16   cause shown, the sentence in United States v. Rodriguez, case no. 6:18-mj-00062-JDP, is

17   modified as follows: the total fine is reduced to $1,150.00 and probation is extended until March

18   31, 2021. The review hearing scheduled for January 27, 2021 is continued to February 23, 2021.

19
20   IT IS SO ORDERED.

21
22   Dated:         January 26, 2021
                                                        HELENA M. BARCH-KUCHTA
23                                                      UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

     ddA
       Rodriguez– Stipulation to Modify Sentence     -3-
